                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                    No. 5:18-CV-242-D


WANDA MITCHELL LASSITER,                 )
                                         )
                         Plaintiff,      )
                                         )
                v.                       )                  ORDER
                                         )
NORTH CAROLINA COMMUNITY                 )
HEALTH CENTER ASSOCIATION,               )
                                         )
                         Defendant.      )

       On May 29, 2018, Wanda Mitchell Lassiter ("Lassiter" or "plaintiff'), proceeding prose,

moved for le~ve to proceed in forma pauperis [D.E. 1]. On June 1, 2018, the court denied the motion

[D.E. 4]. On July 3, 2018, Lassiter filed a complaint against North Carolina Community Health

Center Association (''NCCHCA" or "defendant"), seeking relief under Title VII 'of the Civil Rights

Act of 1964 ("Title VII''), as amended, 42 U.S.C. § 2000e et seq. [D.E. 5]. On August 29, 2018,

NCCHCA moved to dismiss Lassiter's complaint pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure [D.E. 15] and filed a memorandum in support [D.E. 16]. On December 14, 2018,

Lassiter responded in opposition [D.E. 22]. As explained below, the court grants NCCHCA's

motion to dismiss.

                                                I.

       On July 22, 2002, Lassiter joined NCCHCA as the Finance Director. See Ex. A [D.E. 16-1]
                                                                            "
2. Lassiter is an African-American woman. See id. During 2012, Lassiter began to suspect that Ben

Money ("Money"), the President and ChiefExecutive Officer ofNCCHCA, "preferred to work with

[people of] races other than his own." See Compl., Ex.1 [D.E. 5-1] 1. Money is also African-

American. See id. Lassiter developed this impression from' comments made by Money. For
example, Money stated that another African-American employee "seemed more comfortable with

her [w]hite counterparts," and Lassiter inferred that Money felt the same way. Id. Additionally,

Money said that Lassiter, as an African-American, had to "go above and beyond" in her job

performance. Id.

       In 2005, Lassiter's position was renamed "Director of Finance and Human Resources." Ex.

A [D.E. 16-1] 2. In 2016, NCCHCA created a new position, Vice President ("VP") of Operations

and Development. See id. Lassiter alleges that she ''was already doing over half [ofj the tasks

associated with [the new position]." ld. Nevertheless, Money informed Lassiter that she needed to ·

apply for the VP position, even though Lassiter alleges that NCCHCA promoted a white male

employee to a new VP position directly. See id. In response, Lassiter asked Money ifNCCHCA

required her to apply for the new VP position because of her race. See id.; cf. Compl., Ex. 1 [D.E.

5-1] 1. Money ''uncomfortably" answered no. Ex. A [D.E. 16-1] 2.

       NCCHCA initially offered the VP position to an unnamed white woman. See Compl., Ex.

1 [D.E. 5-1] 1. When the woman did not accept the position, NCCHCA hired an African-American

woman named Crystal Shanks ("Shanks") for the VP position. See id. Lassiter asked Money why

she was not chosen for the VP position, and he responded that NCCHCA decided to bring in a "fresh

face." Id.; Ex. A [D.E. 16-1] 2. Money's response shocked Lassiter in part because the VP position

required an applicant to have an :MBA and Shanks did not have one. See Compl., Ex. 1 [D.E. 5-1]

1; Ex. A [D.E. 16-1] 2.

       Shanks is an African-American woman, but she has a lighter skin color than Lassiter. See

Compl., Ex. 1 [D.E. 5-1] 1. Soon after NCCHCA hired Shanks, Lassiter and Shanks had difficulty

                                                                                  ' Lassiter
working together. On May 4, 2017, Shanks made several comments during lunch that made

uncomfortable, including that Shanks thought her white husband was a "blessing." Id.; see Ex. A


                                                2
[D.E. 16-1] 2. On May 5, 2017, Shanks yelled at Lassiter in Lassiter's office after a team meeting.

See Compl., Ex. 1 [D.E. 5-1] 1; Ex. A [D.E. 16-1] 2. On May 8, 2017, Lassiter reported these

conflicts to Money, specifically noting that her conversations with Shanks concerning the race of

Shanks'shusbandhadmadeheruncomfortable. See Compl., Ex. 1 [D.E. 5-1] 1. Thereafter, during
                                                                                          \



a meeting with a human resources representative and Money, Shanks apologized to Lassiter. See

id. On June 12,2017, Lassiter filed a written complaint with Money. See Ex. 1 [D.E. 16-1] 3. On

June 13, 2017, NCCHCA terminated Lassiter's employment. See id. at 2-3; Compl. [D.E. 5] 6.

        On or about December 9, 2017, Lassiter filed a charge with the Equal Employment

Opportunity Commission ("EEOC"), alleging Title VTI violations.              See Ex. 1 [D.E. 16-1].

Specifically, Lassiter alleged that NCCHCA failed to promote her to the new VP position and

terminated her employment due to her skin color and terminated her employment in retaliation for

protected activity. See id. On March 2, 2018, Lassiter received a Notice of Right to Sue from the

EEOC. See Compl. [D.E. 5] 5.

                                                  II.

        A motion to dismiss under Rule 12(b)(6) tests the complaint's legal and factual sufficiency.

SeeAshcroftv. Iqbal, 556 U.S. 662,677-80 (2009); BellAtl. Corp. v. Twombly, 550 U.S. 544,554--

63 (2007); Coleman v. Md. Court of Appeals. 626 F.3d 187, 190.(4th Cir. 2010), aff'd, 566 U.S. 30

(2012); Giarratano v. Johnso!l, 521 F.3d 298, 302 (4th Cir. 2008). To withstand a Rule 12(b)(6)

motion, a pleading "must contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face." Iqbal, 556 U.S. at 678 (quotation omitted); see Twombly, 550 U.S. at

570; Giarratano, 521 F.3d at 302. In considering the motion, the court must construe the facts and

reasonable inferences "in the light most favorable to the [nonmoving party]." Massey v. Ojaniit, 759

F.3d 343; 352 (4th Cir. 2014) (quotation omitted); see Clatterbuck v. City of Charlottesville, 708


                                                   3
F.3d 549, 557 (4th Cir. 2013), abrogated on other grounds by Reed v. Town of Gilbert, 135 S. Ct.

2218 (2015). A court need not accept as true a complaint's legal conclusions, "unwarranted

inferences, unreasonable conclusions, or arguments." Giarratano, 521 F.3d at 302 (quotation

omitted); see Iqbal, 556 U.S. at 678-79. Rather, a plaintiff's factual allegations must "nudge[] [her]

claims," Twombly, 550 U.S. at 570, beyond the realm of "mere possibility" into "plausibility."           )


Iqbal, 556 U.S. at 678-79.

       The standard used to evaluate the sufficiency of a pleading is flexible, "and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers." Erickson v. Pardus, 551 U.S. 89,94 (2007) (per curiam) (quotation omitted).

Erickso!l, however, does not ''undermine [the] requirement that a pleading contain 'more than labels

and conclusions."' Gi_arratano, 521 F.3d at 304 n.5 (quoting Twombly, 550 U.S. at 555); see Iqbal,

556U.S. at677-83; Colem~ 626F.3dat 190; NemetChevrolet.Ltd. v. Consumeraffairs.com.Inc.,

591 F.3d 250, 255-56 (4th Cir. 2009); Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009).

       Title Vll of the Civil Rights Act of 1964 requires a person to exhaust her administrative

remedies by filing a charge with the EEOC concerning the alleged discrimination before filing suit

infederat court. See 42 U.S.C. § 2000e-5(e)(1); Jones v. CalvertGrp.. Ltd., 551 F.3d297, 300 (4th

Cir. 2009). A person must do so within 180 days of each alleged violation. See 42 U.S.C. § 2000e-

5(e)(l); Jones, 551 F.3d at 300. A person also must file suit in federal court within 90 days of

receiving a Notice of Right to Sue from the EEOC. See 42 U.S.C. § 2000e-5(f)(l).

       As for NCCHCA's motion to dismiss pursuant to Rule 12(b)(6), NCCHCA argues that

Lassiter's action is time barred because she failed to file her complaint within 90 days of receiving

a Notice ofRightto Sue from the EEOC. See [D.E. 16] 4-6. OnMarch2, 2018, Lassiter received

the EEOC's Notice of Right to Sue. See Compl. [D.E. 5] 5. On May 29, 2018, Lassiter moved for


                                                  4
leave to proceed in forma pauperis ("IFP") and filed a proposed complaint. See [D.E. 1]; [D.E. 1-2].

Lassiter's IFP application tolled the 90-day statute oflimitations until the court ruled on it.   See,~.


Truitt v. Cty. of Wayne, 148 F.3d 644, 647-48 (6th Cir. 1998); Williams-Guice v. Bd. ofEduc., 45

F.3d 161, 164-65 (7th Cir. 1995); Jarrett v. U.S. Sprint Commc'ns Co., 22 F.3d 256,259 (lOth Cir.

1994).

         On June 1, 2018, this court denied Lassiter's IFP application [D.E. 4]. The 90-day clock,

which had two days remaining, resumed running. See Truitt, 148 F .3d at 647-48; Williams-Guice,

45 F.3d at 164-65. Lassiter failed to file her complaint until July 3, 2018. Thus, Lassiter failed to

meet the 90-day deadline. Although the 90-day deadline is not jurisdictional, 1 nothing in the record

warrants equitable tolling.   See,~. Irwin v.   Dep'tofVeteransAffairs, 498 U.S. 89,95-96 (1990); .

Hallstrom v. Tillamook Cty., 493 U.S. 20,27 (1989); Chao v. Va. Dep't ofTransp., 291 F.3d.276, ,

283 (4th Cir. 2002); Harvey v. City ofNew Bern Police Dep't, 813 F.2d 652, 654 (4th Cir. 1987).

Accordingly, Lassiter's Title VII claims are untimely, and the court grants NCCHCA's motion to

dismiss. See Jones v. Se. Reg'l Med. Ctr., No. 7: 18-CV-28-D, 2019 WL 97036, at *2 (E.D.N.C. Jan.

2, 2019) (unpublished).

                                                   m.
         In sum, the court GRANTS NCCHCA's motion to dismiss [D.E. 15] and DISMISSES the

complaint without prejudice. The clerk shall close the case.

         SO ORDERED. This ...lS:_ day of January 2019.




                                                              United States District Judge


         1
        See Zipes v. Trans World Airlines. Inc., 455 U.S. 385, 393 (1982); Laber v. Harvey, 438
F.3d 404,429 n.25 (4th Cir. 2006) (en bane).

                                                    5
